Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected drawings, IDS submitted on Feb. 25, 2021, and response filed Dec. 28, 2020 have been received and entered into the case. 

Status of the Claims 
	Claims 1, 3-14, and 20-26 are currently pending.
Claims 1, 3, 5-7, 14, 22, 23, 25 and 26 are amended.
	Claim 20 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 2 and 15-19 are cancelled.
Claims 1, 3-14, and 21-26 have been considered on the merits.
Drawing Objections
	The drawing objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
	The majority of claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment and some of the claim rejections are maintained.  New claim rejections or revisions under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10-14, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the phrase “wherein the evaluating comprises analyzing change with culture time of an abundance of an indicator substance in the culture supernatant of the test cells for each of the indicator substances”, renders the claim and its dependents indefinite, since it is unclear how exactly this step of analyzing is incorporated in the 
	In claim 7, the phrase “wherein the evaluating comprises subjecting the abundances of the indicator substances to multivariate analysis”, renders the claim and its dependents indefinite, since it is unclear and vague how the abundances of indicator substances are being subjected to multivariate analysis.  
In claim 10, the phrase “wherein the compounds of the indicator substances are a precursor and a metabolic product in an anteroposterior relation of a metabolic pathway”, renders the claim and its dependents indefinite, since it is unclear what an anteroposterior relation of a metabolic pathway is since this does not appear to be a typical term used in the art and is not defined in the specification.
In claim 14, the phrase “wherein the evaluating comprises determining the differentiation state and directionality of differentiation of the test cells based on a ratio of an abundance of the precursor to an abundance of the metabolic product in the culture supernatant of the test cells”, renders the claim and its dependents indefinite, since it is unclear how the ratio of the metabolic product to precursor is being 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “the indicator substance is at least one compound selected form the group consisting of ornithine, 2-aminoadipic acid, deoxycytidine, tryptophan, alanine, hypoxanthine, uridine and arginine”, and the claim also recites “such that a directionality of differentiation is evaluated by at least one of 2-aminoadipic acid, deoxycytidine, and hypoxanthine, that the differentiation state is evaluated based on the concentrations ornithine and alanine which are lower after differentiation than before differentiation and that the differentiation state is evaluated based on the concentrations of tryptophan, 
In claim 23, the phrase “wherein the evaluating comprises comparing a ratio of the abundance the indicator substance in the culture supernatant of the test cells to the abundance the indicator substance in the culture supernatant of the control cells with respect to a threshold value”, renders the claim and its dependents indefinite, since it is unclear how the ratio of the abundances is being incorporated into the evaluation step of claim 22 and how it is being used to determine the differentiation state and directionality of differentiation of the test cells.  Additionally, it is unclear if this is done in addition to determining the “differentiation state of the test cells based on a difference between the abundance of the indicator substance in the culture supernatant of the test cells and the abundance of the indicator substance in the culture supernatant of the control cells” as recite in claim 22 from which claim 23 depends from or whether it done instead of this step.  For the sake of compact, the claim will be interpreted to mean that the comparison of abundances of indicator substances in the test cells compared to the control cells further comprises a comparison of the ratio of abundance of an indicator substance in the test cell supernatant to the abundance of the an indicator substance of a control cell supernatant to a threshold value.  Furthermore, it is unclear how the comparison of the ratio to a threshold value determines the differentiation state of the test cells. 

Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-14, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-14 and 21-26 are directed to an abstract idea of evaluating cell differentiation state by comparing the abundance of an indicator substance in the culture supernatant of the test cells to an abundance of the indicator substance in the culture supernatant of control cells where the control cells are pluripotent stem cells, whose state of differentiation is known.  Specifically, claim 1 recites the step of “evaluating a differentiation state of the test cells and a directionality of differentiation based on the abundances of the indicator substances in the culture supernatant of the test cells compared with the abundances of the indicator substances in a culture supernatant of control cells such that the differentiation state and directionality of differentiation of the test cells are determined based on a difference between the abundances of the indicator substances in the culture supernatant of the test cells and 
These are judicial exceptions that are not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application, since the evaluating and comparison steps which require the use of correlations do not add meaningful limitations to the method as they are abstract ideas and mental processes.  The judicial exception is not integrated into a practical application because the additional steps of: 
“measuring abundances of indicator substances in a culture supernatant of test cells” and 
“measuring an abundance of an indicator substance in a culture supernatant of test cells by a quantitative analysis”,
in claims 1 and 22, respectively, do not add meaningful limitations to the abstract ideas because they amount to simply gather data from cell cultures.  The additional data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because Shibuya et al. (US 2015/0192568 A1) (ref. of record).  Shibuya teaches measuring the abundance of an indicator substance in the culture supernatant of cell culture to determine the differentiation state of the cell culture ().   
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are also directed to abstract ideas and mental processes.
For example, Claims 3 and 23 recited the step: the ratio resulting from said comparison of abundances of the indicator substances is compared to a threshold in order to assess the differentiation state of the test cells which involves the mental step of comparing the data to assess the differentiate state based on data (MPEP 2106.05 (l)(A)).  Similarly, claims 4-14 and 24-26 recite mental and abstract ideas.  Claims 4 and 24 merely define the test cells and claims 8-13, 25 and 26 define the test substance.  Claim 5 recites that the step of evaluating further comprises evaluating the differentiation state and whether the state is endoderm, mesoderm or ectoderm which are mental steps of comparing data and assessing based on the comparison.  Claim 6 recites that the step of evaluating further comprises analyzing change with culture time of an abundance of an indicator substance in the culture supernatant of the test cells which is a mental step of comparing data and assessing based on the comparison.  Claim 7 recites that the step of evaluating further comprises subjecting the abundances of indicator substances to multivariate analysis which is an abstract idea and a mental step of comparing data and assessing based on the comparison where the data has 

With regard to the subject matter eligibility test for products and processes:
Claims 1 and 22 are processes (Step 1);
Claims 1, 3-14 and 21-26 are directed to abstract ideas (Step 2A,
Prong One):
The cell differentiation evaluation method is comprised of steps that are: 1) well-understood, routine, and conventional in the art of culturing stem cells; and 2) abstract ideas which relate to data gathering and critical thinking (or mental) steps.
Specifically, claim 1 recites the step of comparing the abundance or amount of indicator substances in the test cell supernatant with the abundance or amount of indicator substances in a control cell supernatant (whose differentiation state is known) 
This judicial exception is not integrated into a practical application (Step 2A, Prong Two), because the claimed subject matter is only drawn to performing a cell-based assay.  That is, there is no practical application described with regard to the method cited.  The additional data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities, because these are well-understood, routine, conventional steps in the methods of determining the differentiation state of a cell culture.
Limitations that the courts have found not to be enough to quality as ‘significantly more’ include: Simply appending well-understood, routine, conventional activities, known in the industry, specified at a high level of generality, to the judicial exception, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984; and adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea...so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (MPEP 2106.05 (l)(A)).

Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment.  New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 3-7, 10, 14, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (US 2015/0192568 A1). 
With respect to claims 1 and 22, Shibuya teaches a method of evaluating the cell differentiation state of cultured cells (abstract and 0019) by measuring and comparing the abundance of a metabolite (indicator substance) in the culture supernatant of the cultured cells (test cells) with a reference (the differentiation state of the test cells is determined based on a difference between the abundances of the indicator substances in the culture supernatant of the test cells and the abundances of the indicator substances in the culture supernatant of the control cells (0020-0031).  Shibuya teaches that the reference is the culture supernatant of control cells where the differentiation state of cell culture is known and has been analytical determined (0035, 0057 and 0061-0064).  Shibuya teaches that the test cells are stems or pluripotent stem cells which the differentiation state is unknown and have been induced to differentiate (0048-0057) and Shibuya teaches the metabolites measured are a plurality of compounds including alanine (0096).  Shibuya further teaches the method where multiple indicator substance are used for the benefit of improving determination accuracy (0057). With respect to claims 4 and 24, Shibuya teaches the method where the control cells include cells taken from multiple time points during differentiation and, therefore, would include undifferentiated cells (0035).  With respect to claim 10, claim 14, Shibuya teaches the comparing involves an evaluation based on the ratio of an abundance of a precursor to an abundance of a metabolite product in the culture supernatant (0058-0060 and Fig. 9).  
With respect to claims 3 and 23, Shibuya teaches the concentrations of the metabolites of the test cells are compared with a database (control) and based on differences of concentrations of the metabolites in the test cell cultures with those in the  database the stage of differentiation is determined (0061 and 0097-0099).  Although, Shibuya does not explicitly teach the method where the differentiation stated is evaluated based on whether or not a ratio of an abundance of an indicator substance in a culture supernatant of the control cells is equal to or greater than a predetermined threshold or is equal to or less than the threshold, it would be obvious to one of ordinary skill to adapt the comparison as necessary depending on whether the indicator substance is expect to increase or decrease as the cells undergoes differentiation.
Even though Shibuya teaches the method where it is determined whether the cells are in a differentiated state or in an undifferentiated state (0019-0030) and where the cells may be differentiated into different cell types (0002-0006 and 0020-0035), Shibuya does not teach explicitly teach the method where the differentiation direction is determined as recited in claims 1 and 22 and where the differentiation direction is determined as endoderm, mesoderm, or ectoderm as recited in claim 5.  However, Shibuya teaches that the pluripotent stem cells may include those that become certain types of cells including hematopoietic (endoderm), mesenchymal (mesoderm) and 
With respect to claim 6, Shibuya teaches the method where the comparing comprises analyzing change with culture time of an abundance of an indicator substance in the culture supernatant of the test cells for each of the indicator substances and reports comparing rates of production or consumption of the metabolites (indictor substances) (0063).  With respect to claim 7, Shibuya teaches the ratio of abundances of two or more of the metabolites (indicator substances) are obtained and analyzed (multivariate analyze) (0058-0062).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 8, 9, 11-13, 21, 22, 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shibuya (as applied to claims 1, 3, 4, 10, 14, and 22-24 above), and further in view of Suzuki et al. (Shimadzu Review, Mar. 31, 2014)(ref. of record) and Sander et al. (Trends in Biotechnology, 2013)(ref. of record).
The teachings of Shibuya can be found in the previous rejection above. 
claim 1; kynurenine, 2-aminoadipic acid, ornithine or deoxycytidine as recited in claim 8; kynurenine, 2-aminoadipic acid, ornithine, deoxycytidine, tryptophan, cystathionine, hypoxanthine, or uridine as recited in claim 9; where the indicator substances are the precursor, tryptophan and the metabolic product, kynurenine as recited in claim 11, where the indicator substances are the precursor, ornithine and the metabolic product, putrescine as recited in claim 12; where the indicator substances are the precursor, arginine and the metabolic product, ornithine as recited in claim 13; where the indicator substance is 2-aminoadipic acid as recited in claim 21; where the indicator substance is ornithine, 2-aminoadipic acid, deoxycytidine, tryptophan, hypoxanthine, uridine, or arginine as recited in claim 22; where the indicator substance is arginine or tryptophan as recited in claim 25; or where the indicator substance is ornithine or alanine as recited in claim 26.  However, Suzuki teaches a similar method for the metabolome analysis of pluripotent stem cells to distinguish between undifferentiated and differentiated human embryonic stem cells (pg. 1 Col. 1-2 bridging para.) where metabolites identified from hESC (human embryonic stem cells) extract include ornithine, 2-aminoadipic acid, kynurenine, cystathionine, alanine and putrescine (Table 1).  Suzuki teaches comparing the abundances of the metabolites (indicator substances) between undifferentiated and differentiated human embryonic stem cells (pg. 6 and Fig. 7).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Shibuya in such a way that the indicator substances include ornithine, 2-
Although, neither Suzuki nor Shibuya teach the method where the indicator substance is deoxycytidine, tryptophan, hypoxanthine, or uridine.  It would have been obvious to one of ordinary skill in the art to substitute other known metabolic compounds in the method of Shibuya.  In support, Sander reports that there are specific metabolic profiles for a particular activity state of particular stem cells (pg. 205 Col. 2 para. 1).  In further support, Shibuya teaches the method where multiple indicator substance are used for the benefit of improving determination accuracy (0057).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Shibuya to include additional metabolic compounds in a method of evaluating the differentiation state of pluripotent cells, since Shibuya teaches using a range of different metabolic compounds and Sander teaches that there specific metabolic profiles for different stem cells.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying Shibuya to include additional known metabolic compounds, since 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Dec. 28, 2020 have been fully considered but they are not persuasive.
With respect to the rejection under 35 U.S.C. § 112 (b), Applicant argues the phrase “a precursor and a metabolic product in an anteroposterior relation of a metabolic pathway” can be understood plainly as a combination of a precursor and a metabolic production along a direction from the front to back of a metabolic pathway and is there, definite (Remarks pg. 10 first para.).  However, this argument was not found to be persuasive, and it is maintained that the claim language is unclear in the use of the term “anteroposterior”.  The term “anteroposterior” is typically a term used in anatomy to describe the direction or axis from the front to back or from the anterior to posterior as defined in Merriam-Webster and Lexico.com (Merriam-Webster.com Medical Dictionary, copyright 2021; Lexico.com, copyright 2021).  It is unclear what the “front” and “back” of a metabolic pathway is, especially since many metabolic pathways are cyclic.  
Applicant argues Shibuya does not teach the method of claim 1 as newly amended (Remarks pg. 10 last para.).  Specifically, Applicant argues that Shibuya 
Additionally, Applicant argues that Shibuya does not teach the method where multiple indicator substances are selected from those recited in claim 1 and which have different changes in abundances in a culture supernatant over a duration and that by selecting two or more compounds from the specific claimed group allows evaluation and determination of accurate differentiation directionality (Remarks pg. 11 para. 2).  However, this argument was not found to be persuasive, since Shibuya clearly teaches the method where multiple indicator substance are used for the benefit of improving determination accuracy (0057).  
Applicant argues that Suzuki and Sander do not remedy the deficiencies of Shibuya (Remarks pg. 11 para. 3).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Shibuya were not found to be persuasive as explained above.  


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632